DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/13/2022. 
In the filed response, claims 1, 4, 7-13, 15, and 19-21 have been amended, where claims 1 and 13 are independent claims. Further, claim 3 has been canceled and new claim 23 has been added.
Accordingly, Claims 1, 2, and 4-23 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statements (IDS) were submitted on 04/26/2022, 05/16/2022, and 06/06/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments (filed 05/13/2022) with respect to independent claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
3.	Applicant argues (pgs. 7-8 of remarks) prior art Imai (¶35 and ¶40) does not disclose that any of the shutter, aperture, and exposure settings are determined based on the first and second pre-image data as recited in claim 1. Applicant further argues that the only setting disclosed to be determined for image capture is the setting of color channels or "spectral sensitivity" as shown for e.g. in Fig. 5 of Imai. Accordingly, Applicant concludes “the cited references do not disclose or suggest the method of Claim 1, including at least "determining the at least one artificial lighting device setting and the camera setting or the camera setting for an image to be captured using said camera based on said obtained first pre-image data, said obtained second pre-image data and said received information relating to the desired or pre- set optical characteristics of at least part of the image to be captured, wherein the camera setting comprises a sensor light sensitivity, ISO, setting and/or an aperture setting and/or an exposure duration setting," as recited, among other features, in Claim 1.”
4.	Applicant’s arguments are acknowledged, however, the Examiner respectfully submits the limitation “determining the at least one artificial lighting device setting and the camera setting or the camera setting for an image to be captured using said camera based on said obtained first pre-image data, said obtained second pre-image data and said received information relating to the desired or pre-set optical characteristics of at least part of the image to be captured” can broadly encompass a plurality of camera settings which includes Imai’s spectral sensitivity of the light sensor.  Applicant’s amendments to claim 1 now further define the camera setting as comprising “a sensor light sensitivity, ISO, setting and/or an aperture setting and/or an exposure duration setting” which Examiner agrees is not taught in Imai. Although ¶0035 was cited in the last office action (see now canceled claim 3), it does not appear that the referenced aperture and exposure control is based on the pre-image image data and received information relating to the desired or pre- set optical characteristics of at least part of the image to be captured.
5.	After considering the amended limitation “A computer-implemented method for a camera and artificial lighting system for determining at least one artificial lighting device setting and a camera setting or the camera setting” (emphasis added), the Examiner believes it does not include the previously recited alternative condition “at least one artificial lighting device setting or the camera setting” (please see the rejection under 35 U.S.C. 112(b) below for details). The Examiner understands A and/or B to mean (A and B) or (A or B), where A is the artificial lighting device setting  and B is the camera setting. The aforementioned limitation now appears to recite (A and B) or B. As such, the Examiner respectfully submits the scope of the claim has changed since the alternative condition (‘or B’) no longer includes A. As such, new prior art Kohstall et al. US 2018/0359411 A1, hereinafter referred to as Kohstall is brought in to address “wherein the camera setting comprises a sensor light sensitivity, ISO, setting and/or an aperture setting and/or an exposure duration setting.”  Kohstall teaches autonomously adjusting a camera based on a preview image of a scene and learned target parameters which are construed as meaning “received information relating to the desired or pre-set optical characteristics of at least part of the image to be captured”. See e.g. Fig. 1. The adjustment function 140 takes the target parameters and information related to the preview image to generate a control signal 150 that is output to camera 110 which can include instructions related to exposure, flash, shutter speed, aperture, ISO, etc. (¶0019). Although Kohstall does not address a second preview image as claimed, Kohstall does use a preview image together with the learned target parameters to control various camera settings (e.g. ISO). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system for using two preview images along with user inputs to update a camera’s spectral sensitivity to add the teachings of Kohstall as above to show that other camera adjustments can be made including the camera’s ISO setting.
6.	Further searches also yielded the work of Choudhary et al. WO 2018/017625 A1, hereinafter referred to as Choudhary, which also appears to be relevant art. See PTO 892. Choudhary discloses adjustable primary control settings for shutter speed, aperture and ISO of a smart digital camera. Moreover, Choudhary can automatically adjust the camera’s settings based on information from preview images or user input or programming or combinations thereof. See pg. 19 lines 8-11 and claim 1 for example.
7.	Examiner acknowledges Applicant’s remarks and amendments related to the rejection of claims 1-12 under 35 U.S.C. 101. As such, the rejections are withdrawn.
8.	Examiner acknowledges Applicant’s remarks and amendments related to the objection of claim 4. As such, the objection is withdrawn.
9.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
10.	In light of the foregoing, claims 1, 2, and 4-23 have been examined and are pending.


Claim Objections
11.	Claims 1 and 13 are objected to because of the following informalities:  the amended limitation “wherein the camera setting comprises a sensor light sensitivity, ISO, setting and/or an aperture setting and/or an exposure duration setting”  (emphasis added) appears as though it should read “camera setting comprises a light sensitivity (ISO) setting and/or an aperture setting and/or an exposure duration setting”  as per for e.g. ¶0019 of the specification.  Please check and update accordingly. Appropriate correction is required.
12.	Claim 1 is further objected to because of the following informalities: claim 1 recites the limitation “receiving user information relating to one or more desired optical characteristics of at least part of an image to be captured using said camera” and “determining the at least one artificial lighting device setting and the camera setting or the camera setting for an image to be captured using said camera” (emphasis added).  It appears “an image” in the latter limitation is the same as “an image” in the former limitation.  Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “A computer-implemented method for a camera and artificial lighting system for determining at least one artificial lighting device setting and a camera setting or the camera setting” (emphasis added). The aforementioned limitation as amended is unclear with respect to the determined settings. The foregoing appears to now recite at least (A and B) or B, however, the specification does not appear to support this combination of settings. Previously, the limitation read A and/or B which is understood to mean (A and B) or (A or B). It seems the amended limitation now only allows for B as an alternative setting versus A or B as previously recited.  For this reason, the metes and bounds of the claim cannot be clearly ascertained.  For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean “A computer-implemented method for a camera and artificial lighting system for determining the camera setting”. In other words, for determining  B.
Regarding claims 7, 8, 9, 10, 11, 12, and 13, claims 7, 8, 9, 10, 11, 12, and 13 also recite the same limitation as claim 1 above. Thus, the same reasoning applies.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 9-11, 13-17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. US 2013/0300894 A1, in view of Kohstall et al. US 2018/0359411 B1, hereinafter referred to as Imai and Kohstall, respectively.
Regarding claim 1, (Currently Amended) Imai discloses “A computer-implemented method for a camera and artificial lighting system for determining at least one artificial lighting device setting and a camera setting or the camera setting [e.g. abstract], said method comprising 
By a hardware processor configured to determine the at least one artificial lighting device setting and the camera setting or the camera setting [Reference system controller 202 (Fig. 2) in the context of updating a camera’s spectral sensitivity S as depicted in Fig. 5 according to the methodology in Figs. 3-4], obtaining first pre-image data [See Fig. 1. Image 161 is 1st pre-image data] relating to at least part of a scene [Image 161 captures a scene as shown] using said camera having a predetermined pre-image camera setting [Image 161 taken by Camera 100 will correspond to pre-image settings of said camera], wherein the first pre-image data is obtained in ambient light [Image 161 is taken without a flash; hence, image is based on light from the environment] obtaining second pre-image data [See Fig. 1. Image 163 is 2nd pre-image data] relating to at least part of the scene [Image 163 captures the scene as shown] using said camera having the predetermined pre-image camera setting [Image 163 taken by Camera 100 will correspond to the pre-image settings of said camera], wherein the second pre- image data is obtained from the scene being lightened with the artificial light [Image 163 is taken with a flash], receiving user information relating to one or more desired optical characteristics of at least part of an image to be captured using said camera [See Fig. 5, where a user can select via an interface (¶0018) different settings related to brightness and/or color channels associated with an image to be captured by said camera] and determining the artificial lighting setting and the camera setting or the camera setting for an image to be captured using said camera [Refer to ¶0018. Also see Fig. 5, where user inputs provide updated image signals 510 that form an updated preview image 520. Updated camera parameters 530 (e.g. Flash spectral power distribution 533) can then generated for capturing a more desired image] based on said obtained first pre-image data, said obtained second pre-image data and said received information relating to the desired or pre-set optical characteristics of at least part of the image to be captured.  [Considering the method flow of Fig. 4 which describes obtaining both preview images (DO 415 and DF 425) for determining simulated flash signals 455 and 485 (DFI) via the camera parameters 403, the user (via user interface 500) can then make adjustments (Fig. 5) to form updated images (DFI + ∆ DFI); hence, Imai’s method uses the preview images along with user inputs of desired brightness/color channels for an image to be captured] Imai is found to teach the above claimed features given their BRI, particularly since Imai can determine a camera setting (i.e. spectral sensitivity of the imaging system) for an image to be captured based on the obtained first and second preview image data and received information related to desired or pre-set optical characteristics of at least part of the image to be captured. However, Imai is silent with respect to “wherein the camera setting comprises a sensor light sensitivity, ISO, setting and/or an aperture setting and/or an exposure duration setting”.
To show that other camera settings can be adjusted in response to a preview image and received information related to desired or pre-set optical characteristics of at least part of the image to be captured, Kohstall from the same or similar field of endeavor is brought in. [See the camera control loop in Figs. 1 and 3. Kohstall inputs data related to preview image 114 along with target parameters 145 of an optimal image (i.e. desired measure of quality) to adjustment function 140 which provides control data 150 to camera 110 including exposure, flash, shutter speed, aperture, ISO, etc. See ¶0019] Although Kohstall does not address a second preview image as claimed, Kohstall does use a preview image together with the learned target parameters to control various camera settings (e.g. ISO). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system for using two preview images along with user inputs to update a camera’s spectral sensitivity to add the teachings of Kohstall as above to show that automated camera adjustments can be made (e.g. ISO setting, etc.) via a feedback control loop to facilitate capturing optimal images (e.g. ¶0019).
Regarding claim 2, Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the method comprises providing at the at least one artificial lighting device [Reference Flash of camera 100 in acquired image 163 (Fig. 1)] the determined artificial lighting device setting [User may adjust a power setting of the flash device (¶0018)] and/or providing at the camera the determined camera setting.” [Camera may be configured according to the settings (¶0018)]
Regarding claim 5,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the one or more desired or pre-set optical characteristics comprises an exposure value and/or a white balance and/or a relation between luminous exposure from artificial and ambient light.”  [Given the ‘or’ limitation above, Imai ¶0040 describes altering white balance and exposure via operation unit 246 which has a user interface, where a user can make selections]
Regarding claim 6,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the part of the scene of an image to be captured with desired optical characteristics is selected by the user or predetermined.” [As per Fig. 1, the user can select a scene to be captured with camera 100, as shown for e.g. in images 161 and 163]
Regarding claim 7,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the determining comprises determining the at least one artificial lighting device setting [User via user interface (Fig. 5) can select a level of brightness (e.g. ¶0005) to determine an optimal setting for capturing an image. Also refer to 351 in Fig. 3, i.e. user selection of flash intensity] and the camera setting or the camera setting [¶0017-0018 for e.g. show camera settings can be adjusted] so as to obtain a desired or pre-set exposure value in at least part of the scene.” [¶0017-0018. Settings of the camera and flash device are configured until an image having a desired appearance is determined. Once identified, an image may be captured of the scene (e.g. Fig. 1)]
Regarding claim 9, Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the determining comprises determining the at least one artificial lighting device setting and the camera setting or the camera setting [A user can make changes in one or more settings of the camera and flash device. ¶0017-0018] so as to obtain a desired or user set white balance in at least part of the scene.” [Per ¶0040, white balance can be altered in each of the images. Also reference brightness and color channel adjustments in Fig. 5]
Regarding claim 10,   Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “A non-volatile computer-readable data storage medium having stored thereon a computer program for performing the method according to claim 1, the computer program comprising instructions that, when executed by computer hardware, cause the computer hardware to determine the at least one artificial lighting device setting and camera setting or the camera setting.”  [Same as claim 1 with reference to ¶0036-0037 where the modules in Imai’s method may be implemented in hardware, software, and/or firmware] 
Regarding claim 11,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “A non-volatile computer-readable data storage medium having stored thereon a computer program for performing the method according to claim 1, the computer program comprising instructions that, when executed by camera phone computer hardware, cause the camera phone computer hardware to determine the at least one artificial lighting device setting and camera setting or the camera setting.”  [Same as claim 1 with reference to ¶0054 (a smartphone) and ¶0057 where the system can include a phone, digital camera, tablet, PDA, etc. A smartphone is known to contain a camera. Thus, using a camera phone for performing the disclosed method as per claim 1 would be apparent to one skilled in the art] 
Regarding Claim 13, Claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware, see for e.g. Fig. 7 and ¶0036-0037 of Imai.
Regarding Claim 14, Imai and Kohstall teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Imai further discloses “further comprising a user interface [See interface 500 on Fig. 5] for receiving user information relating to one or more desired optical characteristics of at least part of an image to be captured using said camera.” [Brightness and color channel adjustments can be made by the user to capture an image having a desired appearance]  
Regarding Claim 15,  Imai and Kohstall teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera device is integrated within an electronic user device” [See for e.g. the smartphone in ¶0054]
Regarding Claim 16,  Imai and Kohstall teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.  Imai further discloses “A camera phone comprising a camera device according to claim 13.” [A smartphone (¶0054) is known to contain a camera]
Regarding Claim 17,  Imai and Kohstall teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Imai further discloses “A system comprising-5-Int'l App. No.: PCT/SE2019/050850 Int'l Filing Date: September 10, 2019a camera device according to claim 13 and at least one artificial lighting device.”  [A smartphone (¶0054) is known to contain a camera and a camera flash. See flash 238 in system 200 of Fig. 2]
Regarding Claim 22,  Imai and Kohstall teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera device is integrated within a camera phone.” [See smartphone in ¶0054]
Regarding Claim 23,   Imai and Kohstall teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the electronic user device comprises a camera phone.” [See for e.g. the smartphone in ¶0054]
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, in view of Kohstall, and in further view of Neglur  US 8,964,062 B1, hereinafter referred to as Neglur.
Regarding claim 4,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However Imai  and Kohstall do not explicitly disclose “wherein the at least one artificial lighting device setting comprises a mean light intensity during the exposure duration setting and/or mean color temperature setting.” Neglur on the other hand from the same or similar field of endeavor discloses the foregoing. [In light of the ‘or’ limitation above, see for e.g. col.3 lines 26-67 and col. 4 lines 1-10. Through exposure control of the camera , the average brightness or intensity of an image can be set to a certain range]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system of simulated previews for preferred image exposure and Kohstall’s autonomous camera adjustments to add the teachings of Neglur as above to provide a means for automatic exposure control (AEC) for a camera in conjunction with an ambient light sensor so as to yield accurate initial exposure settings that allow the AEC to more quickly converge to proper settings (abstract).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, in view of Kohstall, and in further view of Taniguchi et al. US 4,373,793, hereinafter referred to as Taniguchi.
Regarding claim 8,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However Imai  and Kohstall do not explicitly disclose the features of claim 8. Taniguchi on the other hand from the same or similar field of endeavor discloses “wherein the determining comprises determining the at least one artificial lighting device setting and the camera setting or the camera setting so as to obtain a desired or pre-set relation of luminous exposure for artificial and ambient light in at least part of the scene.” [For Taniguchi’s light measuring device used in flash photography, col. 7 lines 65-68 and col. 8 lines 1-5 disclose a ratio of flash light to ambient light, i.e. a relation]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system of simulated previews for preferred image exposure and Kohstall’s autonomous camera adjustments to add the teachings of Taniguchi as above to provide an improved light measuring device for flash photography such that it makes it possible to take photographs at a desire contrast value (col. 2 lines 31-35).
Claims 12, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, in view of Kohstall, and in further view of Ng et al. US 9,001,226 B1, hereinafter referred to as Ng.
Regarding claim 12,  Imai and Kohstall teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Imai further discloses “A non-volatile computer-readable data storage medium having stored thereon a computer program for performing the method according to claim 1, the computer program comprising instructions that, when executed by camera phone computer hardware, cause the camera phone computer hardware to determine the at least one artificial lighting device setting and camera setting or the camera setting [See citations in claim 1. As to a camera phone, see claim 11 above] which controls a camera and at least one artificial lighting device [e.g. ¶0017-0018], to control the at least one artificial lighting device via Bluetooth.”  [Imai (¶0043) teaches wireless communication such as Bluetooth. For more explicit support, see Ng below] Although Imai discloses the foregoing limitation (Kohstall does not), Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [See col. 6 lines 48-67 where devices shown in Fig. 1 (e.g. smartphones) can control flash units etc. wirelessly (e.g. Bluetooth)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system of simulated previews for preferred image exposure and Kohstall’s autonomous camera adjustments to add the teachings of Ng as above to provide a means for capturing image data via multiple devices (i.e. cameras and lighting) which can be subsequently processed and combined allowing users to provide input and thereby affecting the way the image is presented (col. 1 lines 39-49).
Regarding Claim 18,   Imai and Kohstall teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera device is arranged to communicate with the at least one artificial lighting device over a communication interface such as a wireless communication interface.”  [See ¶0043 with respect to Fig. 2, i.e. wireless communications are configured for Imai’s system. Also refer to ¶0057 and Fig. 7 which illustrates network (730) communications. See Ng below for additional support] Although Imai discloses the foregoing limitation (Kohstall does not), Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [See col. 6 lines 48-67 where devices shown in Fig. 1 (e.g. smartphones) can control flash units etc. wirelessly (e.g. WiFi)] The motivation for combining Imai, Kohstall, and Ng has been discussed in connection with claim 12, above. 
Regarding Claim 19,   Imai and Kohstall teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim.  Imai further discloses  “wherein the camera device is arranged to communicate with the at least one artificial lighting device over a Bluetooth interface.”  [See ¶0043 with respect to Fig. 2, i.e. wireless communications (Bluetooth) are configured for Imai’s system. Also refer to ¶0057 and Fig. 7 which illustrates network (730) communications. See Ng below for additional support] Although Imai discloses the foregoing limitation (Kohstall does not), Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [See col. 6 lines 48-67 where devices shown in Fig. 1 (e.g. smartphones) can control flash units etc. wirelessly (e.g. Bluetooth)] The motivation for combining Imai, Kohstall, and Ng has been discussed in connection with claim 12, above. 
Regarding Claim 20,  Imai and Kohstall teach all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.  Imai and Kohstall however do not teach “wherein the camera device is arranged to communicate settings to the at least one artificial lighting device over the communication interface.” On the other hand, Ng from the same or similar field of endeavor is brought in to teach the foregoing feature. [Given the BRI of the foregoing limitation, see for e.g. col. 7 lines 59-67 with respect to Figs. 26C, 26D, and 26E, where cameras can communicate with a flash on a network as shown. Communications of one or more characteristics for acquisition (construed as settings) may also occur via a controller] The motivation for combining Imai, Kohstall, and Ng has been discussed in connection with claim 12, above. 
Regarding Claim 21,   Imai and Kohstall teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim.  Imai and Kohstall however do not teach “wherein the at least one artificial lighting device comprises a plurality of artificial lighting devices.”  On the other hand, Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [Given the BRI of the limitation, see e.g. Fig. 3 which discloses plural flash devices 102] The motivation for combining Imai, Kohstall, and Ng has been discussed in connection with claim 12, above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486